Citation Nr: 1335645	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  04-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, manic depression and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1978 to July 1978.  

The Veteran initially filed a claim for entitlement to service connection for "schizophrenia, paranoid type, persecutory subtype, chronic, severe-EPTS [existed prior to service]" in August 1978, which was denied in an August 1978 rating decision issued by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Waco, Texas.  In June 1983, the Veteran requested that his claim for service connection for schizophrenia be reopened, which was denied in a June 1983 rating decision.  

In October 2002, the Veteran filed another request to reopen his claim for service connection for a "nervous condition," which was again denied in a March 2003 rating decision by the Waco RO.  An appeal of this decision was perfected to the Board of Veterans' Appeals (hereinafter "Board").  The Veteran testified at a hearing held before a now-retired Veterans Law Judge (hereinafter 'VLJ") in February 2007.  In May 2007, the Board denied the Veteran's request to reopen the claim for service connection for schizophrenia.  

The Veteran appealed the May 2007 decision to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  The claim was the subject of a March 2008 Joint Motion for Remand (hereinafter "JMR") and Order of the Court, which indicated that VA needed to send the Veteran notice on substantiating his claim and obtain records from the Social Security Administration (SSA).  

In April 2009, the Board remanded the case to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC, for additional development of the record.  The record shows substantial compliance with the April 2009 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  In May 2010, the RO issued a supplemental statement of the case (hereinafter "SSOC"), which denied entitlement to service connection for schizophrenia.   

In August 2010, the Board again denied the request to reopen the claim for service connection for schizophrenia, and again, the Veteran appealed the August 2010 decision to the Court.  In an October 2011 Memorandum Decision, the Court reversed the Board's August 2010 decision that found that no new and material evidence had been received to reopen the Veteran's claim.  The Memorandum Decision instructed the Board to return the matter to the RO for adjudication to afford the Veteran one review on appeal, and to complete any development that the reopened claim required, including obtaining a medical examination and opinion.  

In November 2011, the RO readjudicated the matter, and split the issue into two involving separate and distinct psychiatric disorders.  Here, the RO denied a claim for service connection for "bipolar disorder, with manic depression;" and denied an incorrectly characterized request to reopen the already reopened claim for service connection for "schizophrenia, paranoid type."  As discussed in the June 2013 remand, the appropriate characterization of the issue is listed on the first page of this remand.

This case was most recently before the Board in June 2013 at which time the claim was remanded for a VA examination, which was provided in July 2013.  The case is once again before the Board.

A review of the claims file shows that the Veteran has been variously diagnosed as having schizophrenia, manic depression and bipolar disorder.  The Board therefore finds that the Veteran's claim is not limited solely to schizophrenia and must be developed more generally as a claim for an acquired psychiatric disorder, particularly in light of the lack of medical evidence in the claims file that addresses the nature of his variously diagnosed acquired psychiatric disorders.  Thus, the claim is broadly recharacterized as a claim of service connection for an acquired psychiatric disorder, to include schizophrenia, manic depression and bipolar disorder, as reflected on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As noted, the Veteran testified at a hearing held before a now-retired VLJ in February 2007.  Given this circumstance, the Veteran was offered another hearing.  He accepted and provided testimony before the undersigned VLJ in March 2013.  Transcripts of these hearings are associated with the physical claims file and the eFolder on Virtual VA (hereinafter "Virtual VA").  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's July 2013 VA examination the examiner diagnosed the Veteran with bipolar disorder and noted that while it preexisted service, there was no evidence that it had been worsened or aggravated by service.  The examiner did not discuss the Veteran's hospitalization in service from April 27 to June 2, 1978 for schizophrenia and his Medical Board Proceedings of June 1978.  The Veteran has also testified that his condition worsened in service.  Accordingly, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the July 2013 VA examiner offer an addendum opinion regarding the Veteran's psychiatric condition.  The entire claims file (i.e., any medical records contained in Virtual VA, CAPRI, and AMIE), including this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should confirm in the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner should provide the following opinions:

a)  Whether there is clear and unmistakable (obvious or manifest) evidence that any psychiatric disorder existed prior to service; and if so, 

b)  Whether there is clear and unmistakable evidence that shows the condition was NOT permanently aggravated in service beyond the natural progression of the disorder.

The examiner should discuss the Veteran's 1976 pre-service hospitalization, his in-service hospitalization for schizophrenia and his testimony that his condition worsened in service.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why.

If further examination of the Veteran is needed, he should be scheduled for an examination.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  

2.  Ensure the opinion is responsive to this determinative issue.  If it is not, take any needed corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 4.2.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

